Citation Nr: 1715663	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the Veteran's claim for an increased rating in excess of 10 percent for right knee disability, described as painful motion due to osteoarthritis.  The Veteran was first service connected for a right knee disability in May 1976. 

In March 2014, the Veteran testified at a video hearing before a Veterans Law Judge (VLJ) who is not available to sign this decision.  A transcript of that hearing is of record. 

In April 2014, that VLJ remanded the appeal in order to associate all VA medical records since April 2011 and relevant private medical records since July 2012 with the claims file and to afford the Veteran a VA examination.  The claim has since been returned to the Board for adjudication. 

In September 2014, the Veteran submitted a waiver of his right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016). 

In April 2016, the Board notified the Veteran that the Veterans Law Judge who presided over his March 2014 hearing was no longer available and that he had a right to a new hearing with another VLJ.  By statute the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.717.  The Veteran opted to appear at another video hearing. 

In November 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

During both the March 2014 and November 2016 video hearings, the Veteran testified that he retired years earlier than he would have preferred, due to his disability.  This testimony raises a claim for a total disability rating based on individual unemployability (TDIU) as part.  See Rice v. Shinseki, 22. Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Veteran. App. 377, 382 (1994).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to TDIU and an increased rating for the right knee disability on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 1, 2015, the Veteran's right knee disability was manifested by limitation of flexion to 70 degrees without limitation of extension; objective evidence of instability; or any disturbance of the semilunar cartilage.

2.  From November 1, 2015 to November 27, 2016, the Veteran's right knee disability was manifested by limitation of extension to 15 degrees, moderate instability or subluxation and noncompensable limitation of flexion. 

3.  Since November 28, 2016, the Veteran's right knee disability has been manifested by limitation of extension to 20 degrees; flexion limited to 70 degrees, at worst; but without instability, or disturbance of the semilunar cartilage. 


CONCLUSION OF LAW

1.  Prior to November 8, 2016, the criteria for a rating in excess of 10 percent for a right knee disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016). 

2.  From November 1, 2015, to November 27, 2016, the criteria for a rating of 20 percent for a right knee disability based on limitation of extension and a 20 percent rating based on instability or subluxation were met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261. 

3.  Since November 28, 2016, the criteria for a rating of 30 percent, but no higher, for a right knee disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.41, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA satisfied its duty to notify under the VCAA, in a May 2010 letter.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  

Additionally, there has been substantial compliance with its April 2014 remand directives.  As noted above, the Board previously remanded the Veteran's claim to direct that VA associate the Veteran's VA clinic records to his case file and to afford the Veteran a VA medical examination.  Each of these directives has been accomplished.  The AOJ associated the Veteran's VA and private medical records with the claim file and scheduled the Veteran for a VA medical examination.  In short, each of the Board's directives has been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board is cognizant of the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  However, as the Veteran is in receipt of at least a compensable rating for the disability on appeal, the Board finds that a remand for this testing is not required.  See Vilifranc v. McDonald, 28 Vet. App. 357 (2017) (finding that 38 C.F.R. § 4.59 is not applicable where a claimant is already in receipt of at least the minimum compensable rating for limitation of motion).

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the November 2016 hearing, the undersigned Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ also solicited information regarding the nature and severity of the Veteran's right knee disability and suggested additional evidence that the Veteran might submit to help substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

II.  Increased Rating for Right Knee Disability

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation.  See 38 C.F.R. §§ 3.951, 3.957.  As such, the Board will evaluate the evidence for the entire appeal period and apply the appropriate diagnostic code.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; separate ratings, however, may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran was first service connected in May 1976 with a 10% rating for a right knee condition, described as painful motion due to osteoarthritis.  In June 2010, when the RO continued the rating, it evaluated the disability under Diagnostic Code 5303 for painful motion due to degenerative arthritis.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion (LOM) under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  See 38. C.F.R. § 4.71a, Diagnostic Code 5003.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  Id.

A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual LOM of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Veteran. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the range of motion, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under VA regulations, normal range of motion for the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent evaluation.  A 40 percent evaluation requires ankylosis in flexion between 10 and 20 degrees.  A 50 percent evaluation requires ankylosis in flexion between 20 and 45 degrees.  A 60 percent evaluation requires extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71A, Diagnostic Code 5256. 

Slight recurrent subluxation of lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate subluxation or lateral instability.  A 30 percent evaluation requires severe subluxation or lateral instability.  38 C.F.R. § 4.71A, Diagnostic Code 5257.

A May 2010 private examination showed that the Veteran had painful motion of the right knee.  Flexion was limited to 120 degrees and extension was normal.  The knee was not ankylosed and there was no objective evidence of instability.  Accordingly, the RO continued a 10 percent rating. 

A June 2014 VA examination showed that the Veteran had painful motion of the right knee contributing to functional loss.  Flexion was limited to 70 degrees and extension was normal.  The knee was not ankylosed and there was no objective evidence of instability.  Accordingly, in September 2014, the RO issued a Supplemental Statement of the Case (SSOC) continuing the 10 percent rating. 

At his hearing on November 1, 2016, the Veteran testified that he had not received recent VA treatment for his right knee; but had fallen the previous year and used a cane for balance.  He stated that his stability was gone and had developed problems in his left knee that caused balance problems.  He agreed when asked that the knee gave out.  He also said that he was extremely tired at the time of the last VA examination and that the examination was only five minutes long.

In November 2016, the Veteran underwent two separate examinations, one from a private physician on November 8; and one with VA on November 28.  

In the November 8 exam, the private physician described painful motion of the right knee and complaints of locking; as well as a limitation of flexion to 110 degrees and limitation of extension to 15 degrees.  With the same measurements attributable to functional loss.  The examiner also reported ankylosis at 20 degrees and a 20 degree varus deformity.

The November 8 examination also showed slight subluxation, moderate instability, and the examiner also reported ankylosis in flexion at 20 degrees.  

In the November 28 examination, the VA examiner indicated painful motion and pain with weight bearing in the right knee as well as a limitation of flexion to 70 degrees and limitation of extension to 20 degrees.  The November 28 examination showed no subluxation, instability, or ankylosis.  

Considering that the evidence from the two November 2016 examinations show that the claimed disability was manifested by symptoms that would warrant different ratings for distinct time periods during the appeal, the Board must consider a staged rating for these two periods.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Although the November 8 examination reported ankylosis in flexion at 20 degrees.  The same examination contradicted this finding in that it reported significant motion in the right knee.  The VA examination only a few weeks later confirmed that there was significant remaining motion and not ankylosis.  The private examiner's report of ankylosis is not credible.

The private examiner also reported mild to moderate subluxation and lateral instability, although the subsequent VA examination did not show such findings; the findings on the day of the private evaluation are at least as likely as not credible.  38 C.F.R. § 4.14.  Moderate subluxation or instability would warrant a separate 20 percent rating.  Diagnostic Code 5257.  The limitation of extension would warrant a 20 percent rating under Diagnostic Code 5261.  The Veteran's testimony shows that this level of disability had been present for the previous year.  Resolving reasonable doubt in his favor separate 20 percent ratings are granted, beginning November 1, 2015.

The November 28 examination did not show evidence of ankylosis, subluxation, or lateral instability.  The Veteran reported no history of instability or subluxation and the examination revealed no such impairment; although he had reported such instability at the hearing and private examination.

The 20 percent rating under Diagnostic Code 5257 would not be warranted as of the date of the VA examination given the absence of any evidence of instability or subluxation on that date or since.  The VA examination did show limitation of extension to 20 degrees.  Under Diagnostic Code 5261, such limitation warrants 30 percent rating.  The Veteran did not have a compensable degree of limitation of flexion. 

The November 28 examination shows the Veteran reported flare-ups consisting of increased pain and giveway; but did not describe additional limitation of motion.  There was no additional loss of motion on repetitive use testing; thus indicating no additional loss due to fatigue.  On examination muscle strength was normal, indicating no additional loss due to weakness.  It was specifically found that there was no history of a meniscus (or semilunar cartilage condition).

Separate ratings would not be warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259; because there is no history of any impairment of the semilunar cartilage.

The Board has applied the benefit-of-the-doubt doctrine to grant the increased ratings for the appeal; but has found that the preponderance of the evidence is otherwise against the claims and the doctrine is not otherwise applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an increased rating for the right knee disability prior to November 1, 2015, is denied.

Entitlement to an increased rating for the right knee disability of 20 percent, based on instability or subluxation, and 20 percent for limitation of extension, is granted from November 15, 2015 to November 27, 2016. 

Entitlement to an increased rating of 30 percent, for the right knee disability is granted, effective November 28, 2016. 


REMAND

In this case, the Veteran testified at his March 2014 and November 2016 hearings that he retired several years earlier than he would have liked due to his right knee disability.  As a result, the question of unemployability has been raised.  The Veteran's disability rating, does not currently meet the schedular requirement for TDIU; and the Board is precluded from adjudicating entitlement to TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore VA must obtain more information regarding the Veteran's employability and this matter must be referred to the Director of Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2016).

The Veteran's testimony also raises the potentially intertwined question of entitlement to an extraschedular rating for the right knee disability.  See Brambly v. Principi, 17 Vet. App. 20 (2003); 38 C.F.R. § 3.321(b) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability). 

2. Obtain a VA opinion regarding the functional impact of the Veteran's service-connected right knee disability.  If the VA examiner determines that an examination is necessary, schedule the examination. 

If the examiner is unable to provide the needed opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence that, if obtained, would permit the opinion to be provided. 

3. After the previous steps have been completed to the extent possible, refer the case to VA's Director of Compensation for adjudication of entitlement to TDIU under 38 C.F.R. § 4.16(b). 

4.  Following the Director of Compensation and Pension's decision as to extraschedular TDIU, if the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


